Filed 05/04/21                                     Case 16-27672                                               Doc 877



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 16-27672 - A - 7
            David Kenneth Lind,                            )   Docket Control No. DNL-36
                            Debtor.                        )   Document No. 868
                                                           )   Date: 05/03/2021
                                                           )   Time: 9:00 AM
                                                           )   Dept: A



                                                        Order


           Findings of fact and conclusions of law are stated in the civil
           minutes for the hearing.

           Desmond, Nolan, Livaich & Cunningham’s application for allowance of
           final compensation and reimbursement of expenses has been presented to
           the court. Having entered the default of respondent for failure to
           appear, timely oppose, or otherwise defend in the matter, and having
           considered the well-pleaded facts of the application,

           IT IS ORDERED that the application is approved on a final basis.                          The
           court allows final compensation in the amount of $17,192.50 and
           reimbursement of expenses in the amount of $457.52.

           IT IS FURTHER ORDERED that the trustee is authorized without further
           order of this court to pay from the estate the aggregate amount
           allowed by this order in accordance with the Bankruptcy Code and the
           distribution priorities of § 726.

                     May 04, 2021




           [868] - Motion/Application for Compensation [DNL-36] by the Law Office of Desmond, Nolan, Livaich
           & Cunningham for J. Russell Cunningham, Trustees Attorney(s) Filed by Trustee Hank Spacone (shbs)
